Title: To George Washington from Capt. Bartholomew von Heer, 1 June 1779 [letter not found]
From: Heer, Bartholomew von
To: Washington, George

Letter not found: from Capt. Bartholomew von Heer, 1 June 1779. GW’s aide-de-camp Richard Kidder Meade wrote Heer on this date: “His Excellency received your favor of this date, & I have it in command from him, to inform you that by a letter he has lately rec’d from the Board of War [25 May], that the Baron [Johann Heinrich Wulffen] is looked upon as out of the service— It will then be only necessary on yr part (in order that he may obtain a discharge) to give him a certificate of his having settled all his public accounts, and that he has only drawn pay in your Corps to such a date—This you will be pleased to communicate to the Baron, who on his application here, will receive his discharge & an order for his pay until this day” (DLC:GW).